DETAILED ACTION
This second Non-final action is responsive to communications: 12/02/2021.
Approved TD submitted by applicant is placed in record with care. Claims 1-4 are pending. Claim 1 is independent.

See attached interview summary for communication with applicant.

Examiner Notes 
A) Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification. B) Per MPEP 2173.04, Breadth of a claim is not to be equated with indefiniteness, but “If the claim is too broad because it reads on the prior art, a rejection under either 35 U.S.C. 102 or 103 would be appropriate”. D) Examiner cites particular paragraphs or columns and lines in the references as applied to Applicant's claims for the convenience of the Applicant. Other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety. Per MPEP 2141.02 VI prior art must be considered in its entirety. E) Per MPEP 2112 and 2112 V, express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103 and once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden of proof shifts to the applicant.
Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alam et al. (US 2013/0128657 A1).
	Regarding independent claim 1, Alam teaches a semiconductor memory device (see Fig. 10 and Fig. 2 circuitry), comprising: 
a memory cell comprising a switching element and a resistance change element (para [0049]: 438, 440); and 
a first circuit (para [0047]: “current source”, see also Fig. 4: 410) that supplies a constant current (para [0047]: “reference current” or, “Ioffset”) to the memory cell for an amount of time (during read process); and 
a second circuit (para [0051]: enabling transistors 416, 434, 440, 446) that applies a constant voltage (para [0049]: “reference voltage 448”) to the memory cell for an amount of time (during read process), 
wherein the semiconductor memory device 
places the memory cell into an ON state (conductive state to pass through e.g. read current) 
by applying, 
while applying a first current (para [0047], para [0051]: Ioffset) to the memory cell by the first circuit (Fig. 4: 410), 
a first voltage (Fig. 5: 508-510 in context of para [0051]: Vread) to the memory cell by the second circuit (enabling transistors 416, 434, 440, 446), 
and 
performs readout on the memory cell in the ON state by the first current (para [0051]: sum of current through bit 438 is  compared with “offset current” to get Veval which decide the state of the bit. See para [0046]).
Regarding claim 2, Alam teaches the semiconductor memory device according to claim 1, wherein the second circuit stops applying the first voltage before the readout is performed (Fig. 5 in context of para [0046], para [0051]: Vread application is not used during Veval and Vsample comparison).

7.	Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FUJINO et al. (US 2018/0277188 A1). Further supported by HATSUDA et al. (US 2018/0277186 A1) for limitation analysis.
Regarding independent claim 1, Fujino teaches a semiconductor memory device (para [0068]: “memory device”, see Fig. 1-10 for memory device, components), comprising:
 a memory cell (Fig. 10: MC, see also Fig. 3: MC) comprising a switching element (Fig. 3: Tr) and a resistance change element (Fig. 3: MTJ); and 
a first circuit (e.g. Fig. 10: M1) that supplies a constant current (Fig. 10: I_cell supplied by constant current transistor) to the memory cell (e.g. Fig. 10: M1 in context of para [0184]: “M1 is driven as a constant current transistor”) for an amount of time (during operation process T0-T3); and 
a second circuit (Fig. 9: M1 circuit. Fig. 4: 110 “preamplifier” circuit and components e.g. Fig. 10: M6, M7) that applies a constant voltage to the memory cell for an amount of time (Fig. 8, Fig. 10: during T1-T2 operation process uses M6, M7 and voltage is applied to MC),  
wherein the semiconductor memory device places the memory cell into an ON state (ON state for read or write operation, see Fig. 8) by applying, while applying a first current to the memory cell by the first circuit (para [0184] and Fig. 10: Icell e.g. Icell_0 constant current), a first voltage (Fig. 10: voltage level at drain of M7 configured during write0 operation) to the memory cell by the second circuit (Fig. 10: M6, M7), and  performs readout (during Fig. 8: T2-T3) on the memory cell in the ON (Fig. 8: read during T2-T3 in context of para [0184]-para [0185].  See also Fig. 12 biasing scheme in context of para [0198]-para [0201] where the limitation is taught – shows turn-on current and applied voltage application. Limitation is further taught by HATSUDA Fig. 4, Fig. 7, Fig. 9. Fig. 13, Fig. 20 disclosure).
Regarding claim 2, Fujino teaches the semiconductor memory device according to claim 1, wherein the first circuit generates a first current based on the third voltage, generates a second current based on the fourth voltage, and determines data stored in the memory cell at time of the first readout by adding a third current to the first current or the second current (Fujino Fig. 7-Fig. 9, Fig. 12, Fig. 13 disclosure) .
Regarding claim 3, Fujino teaches the semiconductor memory device according to claim 1, wherein the first circuit stops applying a second voltage before the first readout is performed (Fujino Fig. 7 disclosure)
Regarding claim 4, Fujino teaches the semiconductor memory device according to claim 3, wherein the first circuit generates a first current based on the third voltage, generates a second current based on the fourth voltage, and determines data stored in the memory cell at time of the first readout by adding a third current to the first current or the second current (Fujino Fig. 7-Fig. 9, Fig. 12, Fig. 13 disclosure).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIQUE SIDDIQUE whose telephone number is (571)270-0424.  The examiner can normally be reached on 7:00 am-4:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander George Sofocleous can be reached on (571) 272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUSHFIQUE . SIDDIQUE
Primary Examiner
Art Unit 2825


/MUSHFIQUE SIDDIQUE/Primary Examiner, Art Unit 2825